MAINE SUPREME JUDICIAL COURT                                Reporter of Decisions
Decision:  2022 ME 13
Docket:    Sag-21-77
Argued:    November 3, 2021
Decided:   February 15, 2022

Panel:        STANFILL, C.J., and MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and
              CONNORS, JJ.



                                 HELGE RIEMANN

                                          v.

                               KRISTINA A. TOLAND


HUMPHREY, J.

         [¶1] In this appeal, we consider whether a provision in a premarital

agreement waiving the parties’ right to seek attorney fees is enforceable when

the parties litigate the best interest of their child.

         [¶2] Helge Riemann appeals from a divorce judgment entered by the

District Court (West Bath, Raimondi, J.) in which the court adopted a referee’s

findings and recommendations that Kristina A. Toland be awarded (1) primary

residence of the parties’ minor child even if Toland relocates from Maine to

Ohio and (2) attorney fees. Because we conclude that the referee did not err or

abuse her discretion in determining the child’s primary residence and that the

attorney-fee-waiver provision in the parties’ premarital agreement is
2

unenforceable as applied to their litigation of parental rights, we affirm the

judgment in all respects.

                                     I. BACKGROUND

        [¶3] On October 25, 2018, Riemann filed a complaint for divorce. Toland

answered and counterclaimed, requesting, in part, that the court determine the

parties’ parental rights and responsibilities and allocate attorney fees. In

February and August 2019, the court held two interim hearings pending final

resolution of the divorce. After the first interim hearing, held on February 11,

2019, the court (Adamson, M.) entered an order pending divorce that, in

relevant part, awarded primary residence of the child to Toland while also

setting a contact schedule for Riemann. The focus of the second hearing was

Toland’s desire to continue to have interim primary residence of the child and

relocate, with the child, to Ohio.1

        [¶4] In December 2019, Toland filed a motion for prospective attorney

fees, arguing that a provision in the parties’ premarital agreement waiving their

rights to seek attorney fees from the other party was void and unenforceable




    1Following the second interim hearing, the court entered an interim order on November 4, 2019,
finding that the child should reside primarily with Toland regardless of whether Toland moves to
Ohio, but that the child could not relocate with her until Toland secured employment in Ohio that
was “meaningfully connected to her field.”
                                                                               3

because it “limits the ability of a spouse to effectively litigate the issue of

custody or support.” In April 2020, pursuant to a written stipulation and

agreement of the parties, the court appointed a referee “to conduct all future

proceedings in this case.”

        [¶5] In May 2020, Toland filed a motion in limine seeking an order

allowing her “to request an award of reasonable attorney’s fees . . . incurred

litigating issues of parental rights and responsibilities.” Riemann opposed both

motions, arguing that a waiver of attorney fees in the parties’ premarital

agreement was enforceable under Maine law.

        [¶6] In June 2020, a three-day final hearing was held before the referee.

The focus of the proceeding was again Toland’s desire to be awarded primary

residence of the child even if she relocated to Ohio. The referee issued a report

in September 2020 and made the following findings, which are supported by

competent evidence in the record. See Akers v. Akers, 2012 ME 75, ¶ 3, 44 A.3d

311.

        [¶7] In 2012, Toland moved to Maine for a teaching position as a

postdoctoral fellow at Bowdoin College.2 Sometime thereafter, she met and




  2   Toland had recently received her master’s and doctorate degrees.
4

began a relationship with Riemann, who had a successful medical practice in

Brunswick.

        [¶8] In January 2015, Riemann and Toland, each represented by separate

counsel, executed a premarital agreement that included a provision requiring

each party to “bear their own costs and attorney’s fees in the event . . . either

party file[d] a Complaint.”3 Riemann and Toland were married approximately

two weeks after executing the premarital agreement.

        [¶9] Following the birth of their child in early 2015, Toland took an

eight-week maternity leave from her teaching position, and Riemann reduced

his work schedule. At the conclusion of Toland’s leave, Toland and Riemann

decided that Toland would stay at home and care for the child full-time rather

than return to work.

        [¶10] After Riemann filed for divorce, Toland informed him that she

wanted to relocate to Ohio and return to teaching at the college level. Her

prospects for employment in her field are greater in Ohio, where Toland’s

parents live and where she and the child would have family support while living

with them. Toland is committed to facilitating contact between the child and



    Neither party disputes that the provision waiving attorney fees, if enforceable, applies to a
    3

complaint for divorce.
                                                                                 5

Riemann, and she acknowledged that she would not relocate if the child could

not accompany her to Ohio. Riemann sought either primary or shared primary

residence in Maine, proposing that he hire a nanny as necessary for childcare.

Both parents love the child, want what is best for the child, and can meet the

child’s daily needs.

      [¶11] The child was five years old at the time of the trial and, although

she was attending a pre-kindergarten school in Freeport, did not have close

relationships in her community. Toland has historically performed most of the

caretaking for the child, and the child has strong bonds with both parents. The

hardest loss for the child if Toland moved to Ohio would be the loss of frequent

contact with Riemann, though the GAL opined that the child would adjust more

easily to the loss of frequent contact with Riemann than she would to a loss of

frequent contact with Toland.

      [¶12]    The referee submitted her report to the District Court on

September 8, 2020. The report reflects the referee’s full consideration of the

statutory factors relevant to application of the standard governing the

determination of the best interest of the child, see 19-A M.R.S. § 1653(3)(A)-(B),

(E)-(F), (H), (N) (2021), and of all the evidence, including the opinion of the GAL
6

and competing testimony offered by the parties’ experts regarding the potential

effect relocation could have on the child’s psychological well-being.

      [¶13] The referee concluded that it was in the child’s best interest to live

primarily with Toland in Ohio while maintaining contact with Riemann. The

referee also determined that, in the circumstances of this case, Toland should

be awarded attorney fees because the parties’ waiver in their premarital

agreement of the right to seek attorney fees was against public policy and

therefore unenforceable. In response to the referee’s report, Riemann filed

motions to amend, to reconsider, and to make further findings, which the

referee denied.

      [¶14] Riemann filed an objection to the referee’s report with the court,

challenging the referee’s award to Toland of (1) primary residence of the child

in Ohio and (2) attorney fees. Following a hearing on February 11, 2021, the

court (Raimondi, J.) adopted the referee’s report in its entirety and entered it as

a final judgment that same day. The court concluded that the referee’s findings

of fact were not clearly erroneous, M.R. Civ. P. 53(e)(2), and agreed with the

referee’s legal conclusion as to the unenforceability of the provision for the

waiver of attorney fees in the parties’ premarital agreement. Riemann timely

appealed. See 19-A M.R.S. § 104 (2021); M.R. Civ. P. 123; M.R. App. P. 2B(c)(1).
                                                                                7

                                II. DISCUSSION

      [¶15] “When a trial court accepts a report of a referee, the findings of the

referee become the trial court’s findings, and we review those findings

directly.” Wechsler v. Simpson, 2016 ME 21, ¶ 12, 131 A.3d 909 (quotation

marks omitted). The referee’s findings are entitled to substantial deference

because of the referee’s opportunity to observe and assess the witnesses’

testimony, and we review the referee’s factual findings for clear error. Id.

Because a motion for further findings was timely filed and denied, we can

consider only the express factual findings of the referee in reviewing the

ultimate judgment. Klein v. Klein, 2019 ME 85, ¶ 6, 208 A.3d 802.

A.    Relocation and Primary Residence

      [¶16] Riemann contends that the evidence does not support the award

of primary residence to Toland in Ohio and that the referee failed to conduct

the requisite balancing of constitutional rights, which Riemann argues should

be based on whether a parent has compelling reasons for relocation and other

“objective” factors. Riemann also contends that the referee’s best interest

analysis focused only on whether the child should live with Riemann in Maine

or with Toland in Ohio and was thus based on the “false premise” that Toland
8

would move to Ohio without the child, which Toland had said she would not

do.4

        [¶17] We review the referee’s recommendation as to parental rights for

an abuse of discretion.              Wechsler, 2016 ME 21, ¶ 12, 131 A.3d 909.

A determination of parental rights and responsibilities must be based on the

best interest of the child as that standard is set forth in 19-A M.R.S. § 1653(3).

See, e.g., Vibert v. Dimoulas, 2017 ME 62, ¶ 15, 159 A.3d 325. Applying the best

interest standard when parental relocation is at issue, the referee must strike a

balance between “a custodial parent’s right to engage in interstate travel and to

decide where the parent and child will reside[] and a non-custodial parent’s

right to have continuing and meaningful parent/child contact with the child.”

Light v. D’Amato, 2014 ME 134, ¶ 20, 105 A.3d 447 (quotation marks omitted).

The referee must therefore “balance the rights and interests of the parents



    4Riemann also argues that the referee erroneously considered Toland to be the primary caregiver
and failed, in denying his request for “shared primary residential care,” to explain why it is not in the
best interest of the child. See 19-A M.R.S. § 1653(2)(D)(1) (2021). These arguments are
unpersuasive. A fact finder’s consideration of a parent’s historical contributions to the child’s care is
not error when it relates to the best interest of the child. See Wechsler v. Simpson, 2016 ME 21, ¶¶ 7,
20, 131 A.3d 909 (affirming the fact finder’s best interest determination when one parent’s historical
role as the primary caregiver was considered in that analysis); Low v. Low, 2021 ME 30, ¶¶ 5, 10, 251
A.3d 735 (same); see also 19-A M.R.S. § 1653(3)(B). And where, as here, a fact finder expressly
concludes that the best interest of the child is served by granting primary residence to one parent,
that conclusion sufficiently explains the reasons why shared primary residential care is not in the
child’s best interest. See Wechsler, 2016 ME 21, ¶¶ 20-21, 131 A.3d 909. We have also noted that
section 1653 “does not define ‘shared primary residential care’ or explain how it might differ from
an award of primary residence to one parent with rights of contact to the other.” Id. ¶ 19.
                                                                                9

while taking into full consideration the child’s best interest.” Low v. Low, 2021

ME 30, ¶ 9, 251 A.3d 735.

      [¶18] Here, the referee did exactly that. The referee articulated the

specific best interest factors that were important to this case, see 19-A M.R.S.

§ 1653(3)(A)-(B), (E)-(F), (H), (N), and made findings as to each that are

supported by substantial record evidence, including expert testimony assessed

and weighed carefully by the referee, see Sloan v. Christianson, 2012 ME 72,

¶ 33, 43 A.3d 978 (“[D]eterminations of the weight and credibility to assign to

the evidence are squarely in the province of the fact-finder.”).

      [¶19] The referee considered the age of the child, finding that she was

five years old; the stability of any proposed living arrangements, finding that

Toland’s mother would provide any necessary childcare and that the child was

familiar with her grandmother’s Ohio home; and the relationship of the child to

her parents and to other persons who may affect her welfare, crediting the

GAL’s belief that it would be more detrimental to the child to be apart from

Toland and finding that the child had not formed significant ties in Maine but

was particularly close to Toland’s mother in Ohio.                 See 19-A M.R.S.

§ 1653(3)(A)-(B), (E).
10

         [¶20] While assessing the best interest factors fully, the referee carefully

balanced the right of each parent to have contact with the child against Toland’s

right to travel and decide where she and the child will live. The referee

considered the parties’ motivations, see 19-A M.R.S. § 1653(3)(F), finding that

Toland believed that the move was the best decision for her and the child, that

her employment prospects as an accomplished scholar in her field would be

greater in Ohio, and that she and the child both had family support there.5 The

referee furthermore considered the capacity of each parent to facilitate contact

with the other parent, see 19-A M.R.S. § 1653(3)(H), placing great emphasis on

the GAL’s belief that Toland would do “whatever possible” to mitigate any

disruption to the child’s relationship with Riemann.

         [¶21] The referee’s best interest analysis is distinguishable from that in

Light, where the court awarded primary residence of the parties’ minor child to

the mother, who wished to relocate from Maine to Italy, but concluded

nonetheless that it was in the child’s best interest to remain in Maine if the


     5 Contrary to Riemann’s argument, the requisite balancing analysis does not require the
relocating parent’s reason for relocation to “outweigh” the child’s best interest, nor do we conclude,
as Riemann urges us to, that the parent’s reasons must be “compelling” or of a certain kind. Rather,
the parent’s motivations must be considered among the other relevant factors in assessing the child’s
best interest. See In re Marriage of Ciesluk, 113 P.3d 135, 142 (Colo. 2005) (“[T]he issue in relocation
cases is the extent to which the parents’ needs and desires are intertwined with the child’s best
interests.”); Light v. D’Amato, 2014 ME 134, ¶ 21, 105 A.3d 447 (citing Ciesluk to explain that a court’s
balancing in relocation cases must ultimately focus on the child’s best interest).
                                                                               11

mother did indeed relocate to Italy. Light, 2014 ME 134, ¶¶ 9-10, 105 A.3d 447.

Unlike the referee’s findings here, the child in Light was almost eight years old

and had only visited Italy on vacation; the child’s mother was unlikely to

encourage contact with the father if the child relocated to Italy with her; and

the child’s stability in her home community of Falmouth was paramount to the

child’s best interest given the child’s relationships there with her therapist,

other family members, and a substantial network of friends. Id. ¶¶ 3, 8, 10.

        [¶22] Furthermore, and contrary to Riemann’s argument, the scope of

the referee’s best interest analysis under section 1653(3) was not erroneously

limited to whether the child should live with Riemann in Maine or with Toland

in Ohio. The best interest factors, 19-A M.R.S. § 1653(3), which the referee

assessed fully, do not permit such a narrow inquiry when considering the best

interest of a child. The referee could have, as in Light, conditioned the award of

primary residence on Toland staying in Maine. Instead, the referee determined

that it was in the child’s best interest to live with Toland, whether in Maine or

Ohio.

        [¶23]   In making that determination, the referee’s assumption that

Toland might move to Ohio was not error, nor did it create a “false premise”

upon which the referee relied in her best interest analysis. The balancing
12

analysis assumes the parent’s constitutional right to travel, and the central

inquiry remains the best interest of the child. See Light, 2014 ME 134, ¶¶ 19-22

& n.1, 105 A.3d 447. Toland’s admission that she would stay in Maine if the

court refused her primary residence of the child in Ohio acknowledges only that

the court’s ruling would affect her own decision making. Cf. id. ¶ 19 (explaining

that the court’s decision not to award the mother primary residence of the child

if she moved to Italy did not constrain her freedom to travel to Italy because,

while it might affect her decision making, it did not impair her right to travel

and settle in whatever location she chooses).

      [¶24] The referee’s findings are not clearly erroneous, and we do not

disturb the referee’s determination, based on those findings, that the child’s

best interest would be served by living with Toland in Ohio while maintaining

contact with Riemann. See, e.g., Akers, 2012 ME 75, ¶¶ 6-7, 44 A.3d 311.

B.    Award of Attorney Fees

      [¶25] In domestic relations matters under Title 19-A, “[a] court is

authorized to issue an award of reasonable attorney fees based on a

determination of the parties’ relative capacity to absorb the costs of litigation

. . . as well as all relevant factors that serve to create an award that is fair and
                                                                              13

just under the circumstances.” Pearson v. Wendell, 2015 ME 136, ¶ 45, 125 A.3d

1149 (quotation marks omitted); see 19-A M.R.S. § 105 (2021).

      [¶26] In their premarital agreement, Riemann and Toland waived the

right to seek attorney fees in the event of divorce. Toland contends that such a

waiver is unenforceable as against public policy to the extent that it waives the

right to seek attorney fees incurred in litigation of parental rights and

responsibilities. This is an issue of first impression in Maine.

      1.    Standard of Review

      [¶27] We review conclusions of law de novo, see, e.g., Est. of Martin, 2008

ME 7, ¶ 18, 938 A.2d 812, and an award of attorney fees for an abuse of

discretion, Dargie v. Dargie, 2001 ME 127, ¶ 30, 778 A.2d 353.

      [¶28] Our starting point is Maine’s Uniform Premarital Agreement Act

(UPAA). 19-A M.R.S. §§ 601-611 (2021). The interpretation of statutes is a

matter of law, and we “construe the whole statutory scheme of which [any]

section at issue forms a part so that a harmonious result, presumably the intent

of the Legislature, may be achieved.” York Mut. Ins. Co. v. Bowman, 2000 ME 27,

¶ 5, 746 A.2d 906 (quotation marks omitted). “All words in a statute are to be

given meaning, and no words are to be treated as surplusage if they can be
14

reasonably construed.” Cent. Me. Power Co. v. Devereux Marine, Inc., 2013 ME

37, ¶ 8, 68 A.3d 1262 (quotation marks omitted).

      2.    Maine’s Uniform Premarital Agreement Act

      [¶29] Maine’s UPAA authorizes individuals to enter into premarital

agreements, see 19-A M.R.S. § 604, and it applies to all premarital agreements

executed in Maine after September 28, 1987, see Est. of Martin, 2008 ME 7, ¶ 13,

938 A.2d 812. The UPAA “must be applied and construed to effectuate its

general purpose to make uniform the law with respect to [its] subject . . . among

states enacting it.” 19-A M.R.S. § 611.

      [¶30] Section 604 of Maine’s UPAA provides that parties may validly

contract in a premarital agreement with respect to (1) their rights and

obligations to property, (2) the right to buy, sell, or use property; (3) the

disposition of property upon the occurrence of specified events; (4) spousal

support; (5) the making of a will or trust; (6) a death benefit; (7) the choice of

law governing the agreement; and “(8) [a]ny other matter . . . not in violation of

public policy.” See 19-A M.R.S. § 604. In addition to specifying the matters that

can be the subjects of premarital agreements, section 604 also specifies that a
                                                                                                     15

premarital agreement cannot adversely affect the “right of a child to receive

support.”6 Id.

       [¶31] Because section 604 explicitly precludes parties from contracting

as to matters that affect the “right of a child to receive support” but does not

mention attorney fees, Riemann contends that the public policy parameters for

premarital agreements are already defined by section 604. He argues that,

based on application of the maxim expressio unius est exclusio alterius,7 the

absence of any mention of attorney fees implies that a premarital agreement

concerning attorney fees is allowed by statute and does not violate public

policy. Section 604(8) provides, however, that parties can contract to “[a]ny

other matter” only if the agreement as to that matter does not violate public

policy. Id. § 604(8). Thus, the Legislature did provide a guard against parties




   6  Maine’s UPAA is closely modeled on the Uniform Premarital Agreement Act (1983). Maine’s
legislative history does not clarify what qualifies as “support” as that term is used in the UPAA. Other
jurisdictions interpret “support” within the meaning of their own codifications of the UPAA to mean
economic child support. See In re Marriage of Best, 901 N.E.2d 967, 970-71 (Ill. App. Ct. 2009); In re
Marriage of Erpelding, 917 N.W.2d 235, 238-39 (Iowa 2018). The Uniform Laws Annotated explains
that it “makes clear that an agreement may not adversely affect what would otherwise be the
obligation of a party to a child.” Unif. Premarital Agreement Act § 3 cmt., 9C U.L.A. 44 (1983),
superseded by Unif. Premarital and Marital Agreements Act 9C U.L.A. 13-30 (Supp. 2021).
   7 This maxim is a rule of statutory interpretation “that [the] express mention of one concept
implies the exclusion of others not listed.” Musk v. Nelson, 647 A.2d 1198, 1201 (Me. 1994).
16

contracting as to other matters that, although not specifically prohibited by

section 604, violate public policy.

       [¶32]      Riemann alternatively argues that section 608 of the UPAA

provides the only circumstances under which a premarital agreement is

voidable under the Act. See 19-A M.R.S. § 608. Section 608 provides that a

premarital agreement is unenforceable when either (1) it was not executed

voluntarily or (2) a court determines that it was unconscionable upon

execution and that, before execution, one party lacked knowledge or disclosure

of the other party’s financial circumstances. See id. In support, Riemann points

to our decision in Estate of Martin, in which we said that “enforcement of a

premarital agreement should only be denied under [the] circumstances”

outlined in section 608. 2008 ME 7, ¶ 16, 938 A.2d 812. Riemann misapplies

section 608 in the case now before us and overreads our holding in Estate of

Martin, in which we interpreted section 608—not section 604, which we

construe here.8

       [¶33] Like section 608, our case law thus far has addressed concerns for

only the parties’ circumstances or positions at the time a premarital agreement


   8 In Estate of Martin, our statement that “the Legislature intended the enforceability of premarital

agreements to be determined based on section 608” was in the narrow context of our conclusion that
the common law had been superseded by the standards in section 608 “for purposes of determining
whether [the Probate Code’s] requirement of ‘fair disclosure’ ha[d] been met.” 2008 ME 7, ¶¶ 9, 17,
                                                                                             17

is executed. See Hoag v. Dick, 2002 ME 92, ¶¶ 3, 16, 799 A.2d 391; Est. of Martin,

2008 ME 7, ¶¶ 18-19, 938 A.2d 812. But unlike section 608 and those cases, the

public policy concern raised here with respect to a waiver of the right to seek

attorney fees is prospective because, regardless of the parties’ circumstances at

the time they executed a premarital agreement, those circumstances may later

be affected disproportionately such that one party is unable to pursue or defend

litigation that involves the best interest of a child.

       [¶34] Furthermore, any reading of section 608 as providing the only

circumstances in which a premarital agreement is unenforceable would

directly conflict with section 604(8), which permits parties to contract to other

matters in a premarital agreement only if those matters are not against public

policy. See 19-A M.R.S. § 604(8); see also Lehigh v. Pittston Co., 456 A.2d 355,

361 (Me. 1983) (“[C]ontracts against public policy . . . [are] void and

unenforceable.”).

       [¶35] Accordingly, we conclude that a waiver in a premarital agreement

of the right to seek attorney fees is valid under the UPAA’s catch-all provision




938 A.2d 812. The parties in Estate of Martin did not dispute the premarital agreement on public
policy grounds.
18

as “[a]ny other matter” only to the extent that its application does not violate

public policy.9 See 19-A M.R.S. § 604(8).

         3.     Public Policy

         [¶36] We do not enforce contracts, or their provisions, that contravene

public policy. See, e.g., Court v. Kiesman, 2004 ME 72, ¶¶ 11, 14, 850 A.2d 330.

“A contract is against public policy if it clearly appears to be in violation of some

well established rule of law, or that its tendency will be harmful to the interests

of society.” Allstate Ins. Co. v. Elwell, 513 A.2d 269, 272 (Me. 1986) (quotation

marks omitted); see also State Farm Mut. Auto. Ins. Co. v. Koshy, 2010 ME 44,

¶ 42, 995 A.2d 651 (explaining that a contract is void as against public policy



     9Riemann argues that 19-A M.R.S. § 604 (2021) authorizes parties to waive the right to seek an
award of attorney fees because such fees and the right to request them fall within two explicitly
permitted subjects of a premarital agreement: “rights and obligations” in property and “spousal
support.” Id. § 604(1), (4). His arguments are unavailing. The right to request attorney fees does not
fit within the “rights and obligations of each of the parties in any of the property of either or both of
them,” described in subsection 1, because such an expansive interpretation would render other
subsections mere surplusage, a result that we take care to avoid. See Thornton Acad. v. Reg’l Sch. Unit
21, 2019 ME 115, ¶ 14, 212 A.3d 340. Specifically, because the disposition of property and spousal
support are listed separately, see 19-A M.R.S. § 604(3), (4), it would be illogical and inconsistent to
interpret subsection 1 so broadly as to sweep in those rights or any other rights that can be
established only through a divorce judgment, see FPL Energy Me. Hydro LLC v. Dep’t of Envt. Prot.,
2007 ME 97, ¶ 12, 926 A.2d 1197 (explaining that we seek to avoid absurd, inconsistent,
unreasonable, and illogical results when considering a statute’s plain meaning). And although
attorney fees can be awarded “in the nature of support” in a divorce action, 19-A M.R.S. § 952(3)
(2021) (emphasis added), attorney fees are not inherently spousal support and become a form of
spousal support only if a court so specifies. Finally, we interpret the meaning of these provisions in
context and glean from the language of 19-A M.R.S. § 604(8) that by allowing parties to contract as to
“[a]ny other matter . . . not in violation of public policy,” the Legislature conveyed that “other matters,”
like the matters enumerated in subsections 1 through 7, are not authorized subjects of a premarital
agreement if they violate public policy.
                                                                                                   19

“only if it violates a well-defined and dominant policy that may be ascertained

from the law and legal precedent”). In order to determine whether a contract

violates public policy, “we balance the freedom of the parties to contract against

the detriment to society that would result from [its] enforcement,” Koshy, 2010

ME 44, ¶ 42, 995 A.2d 651, while also recognizing that contracts “are not to be

lightly set aside,” Elwell, 513 A.2d at 272 (quotation marks omitted).

       [¶37]      Although the enforceability of a provision in a premarital

agreement waiving attorney fees is a matter of first impression in Maine, other

jurisdictions that have considered such a waiver in the context of child-related

matters have concluded that the waiver is unenforceable.10 The common public

policy concern underlying each of those decisions was an awareness that

enforcement of a provision waiving attorney fees could stifle a court’s ability to

address issues affecting the best interest of the child. See In re Marriage of

Burke, 980 P.2d 265, 268 (Wash. Ct. App. 1999) (“The state’s interest in the



   10 See In re Marriage of Burke, 980 P.2d 265, 266-68 (Wash. Ct. App. 1999) (holding that an

attorney fee waiver in a premarital agreement is unenforceable as applied to “parenting plan issues”);
Best, 901 N.E.2d at 968-72 (holding the same as applied to “child-related issues”); Erpelding, 917
N.W.2d at 246-47 (holding the same as applied to both child support and child custody matters); In re
Marriage of Ikeler, 161 P.3d 663, 670-71 (Colo. 2007) (holding that an attorney fee waiver in a
premarital agreement is always reviewable for its unconscionability and that, as applied to parental
responsibilities and child support, it will violate public policy when one party is financially
disadvantaged); see also In re Marriage of Joseph, 266 Cal. Rptr. 548, 550-53 (Ct. App. 1990)
(concluding that a provision in the parties’ post-dissolution settlement agreement waiving attorney
fees was unenforceable as applied to the parties’ child custody dispute).
20

welfare of children requires that the court have the discretion to make an

award of attorney fees and costs so that a parent is not deprived of his or her

day in court. . . .”); In re Marriage of Ikeler, 161 P.3d 663, 670-71 (Colo. 2007)

(“If one spouse is unable to hire an attorney, . . . the lesser-earning spouse’s

ability to effectively litigate the issues related to the children will be

substantially impaired. This, in turn, may negatively impact the court’s ability

to assess the best interests of the children.”); In re Marriage of Best, 901 N.E.2d

967, 970 (Ill. App. Ct. 2009) (“[T]he fee-shifting ban in the agreement . . . violates

public policy by discouraging both parents from pursuing litigation in their

child’s best interests.”); see also In re Marriage of Joseph, 266 Cal. Rptr. 548, 552

(Ct. App. 1990) (“[P]arties cannot by contract limit the court’s power to resolve

issues concerning children’s welfare. . . .”).

       [¶38] Particularly persuasive is the reasoning of the Iowa Supreme

Court, which determined that, because Iowa’s legislature requires that custody

issues be determined by a court’s analysis of the child’s best interest,

“provisions in a premarital agreement that limit child custody rights are void

as a matter of public policy.”11 In re Marriage of Erpelding, 917 N.W.2d 235, 246


   11 When determining that an attorney-fee-waiver provision in a premarital agreement was

unenforceable, other jurisdictions similarly considered laws providing that a premarital agreement
as to child custody is not binding on a court. See Best, 901 N.E.2d at 970 (“Illinois law per se rejects
premarital agreements that impair child-support rights or specify custody.”); Burke, 980 P.2d at
                                                                                                        21

(Iowa 2018). It then concluded that, “[a]s a corollary, provisions in a premarital

agreement that contain fee-shifting bars as to the litigation of child custody”

must also be “void as a matter of public policy.” Id. at 247. Such a conclusion

was consistent with Iowa’s UPAA, the court reasoned, because, like Maine’s

UPAA, Iowa’s law provided that parties could contract only as to “other

matter[s] . . . not in violation of public policy.” Id. at 238, 247; see 19-A M.R.S.

§ 604(8).

        [¶39] In light of the Maine Legislature’s similar, well-defined policy that

courts must discern the best interest of the child in matters involving parental

rights and responsibilities, see 19-A M.R.S. §§ 1001, 1653(3) (2021), we agree

that any provision in a premarital agreement that may hinder the court’s ability

to assess and address issues regarding the best interest of a child, including a

provision that could negatively affect a party’s right to litigate such issues, is

void and unenforceable, cf. Court, 2004 ME 72, ¶¶ 2, 9, 12-13, 850 A.2d 330

(holding that a contract to sell a truck in exchange for the father’s release of his

child support obligation was void as against public policy when court-ordered




267-68 (“Washington [law] . . . generally prohibit[s] marital agreements that divest the court of its
authority and discretion over issues affecting the rights and welfare of . . . children.”); see also Kessler
v. Kessler, 818 N.Y.S.2d 571, 575 (App. Div. 2006) (“[A] prenuptial agreement as to child custody is
not binding on [a] court.”).
22

child support is meant “to protect the best interests and welfare of the

benefiting child”).12

          [¶40] The effectiveness of the right to litigate issues related to a child’s

best interest may depend on a party’s ability to fund that litigation, including

the assistance of an attorney, and we share the concern expressed by other

jurisdictions that a party’s financial circumstances could affect a court’s

ability—and obligation—to discern the best interest of the party’s child.

Enforcement of a provision in a premarital agreement waiving attorney fees

could expose the child and the parties to the risk that the terms of the

agreement, rather than the court’s understanding of the child’s best interest,




     12The new Uniform Premarital and Marital Agreements Act (2012), which was proposed to
supersede the Uniform Premarital Agreement Act (1983) but has not been enacted in Maine, makes
clear that “[a] term in a premarital agreement or marital agreement which defines the rights or duties
of the parties regarding custodial responsibility is not binding on the court.” Unif. Premarital and
Marital Agreements Act § 10(a), (c), 9C U.L.A. 28 (Supp. 2021) (defining “custodial responsibility” as
“physical or legal custody, parenting time, access, visitation, or other custodial right or duty with
respect to a child”). The rationale for this rule is the “long-standing consensus that premarital
agreements may not bind a court on matters relating to children . . . . [P]arents and prospective
parents do not have the power to waive the rights of third parties (their current or future children),
and do not have the power to remove the jurisdiction or duty of the courts to protect the best
interests of minor children.” Id. § 10 cmt.; see also Restatement (Second) of Conts. § 191 (Am. L. Inst.
1981) (“A promise affecting the right of custody of a minor child is unenforceable on grounds of
public policy unless the disposition as to custody is consistent with the best interest of the child.”).
                                                                                                      23

will determine the outcome of issues, such as custody, that require an analysis

of the best interest of the child.13

        [¶41] Therefore, when the best interest of a child is at issue, the freedom

to contract does not outweigh the detriment that could result from enforcement

of a premarital agreement’s provision waiving attorney fees. Here, the parties’

litigation of parental rights required a determination of the child’s best interest,

and we hold that, pursuant to 19-A M.R.S. § 604(8), the parties’ waiver in their

premarital agreement of the right to seek an award of attorney fees is

unenforceable as against public policy.

        4.      The Referee’s Award of Attorney Fees

        [¶42] Riemann last argues that the referee should have been required to

make specific findings as to Toland’s inability to pay her own attorney fees.

However, application of the holding we now announce is not dependent on a

determination that one party is in fact financially disadvantaged. Rather, an

award of attorney fees pursuant to 19-A M.R.S. § 105 is committed to the fact

finder’s sound discretion and necessarily requires consideration of the parties’



    13 The potential effect of a provision in a premarital agreement waiving attorney fees on a party’s

ability to obtain child support also directly conflicts with the UPAA’s direction in section 604 that
“[t]he right of a child to receive support” not be “adversely affected by a premarital agreement,”
19-A M.R.S. § 604; see Erpelding, 917 N.W.2d at 246, and frustrates a court’s ability to protect the best
interest of the child, see Court v. Kiesman, 2004 ME 72, ¶¶ 9, 12-13, 850 A.2d 330.
24

relative capacity to absorb the costs of litigation in addition to all other relevant

factors that serve to create a fair and just award under the totality of the

circumstances. Pearson, 2015 ME 136, ¶ 45, 125 A.3d 1149; see Rosen v. Rosen,

651 A.2d 335, 336-337 (Me. 1994) (explaining that the “parties’ relative

financial position . . . must be considered,” but that the trial court also “has

discretion to consider all factors that reasonably bear on the fairness and the

justness of the award”); see also Ackerman v. Yates, 2004 ME 56, ¶ 19, 847 A.2d.

418 (clarifying that the fact finder can consider the parties’ income and assets

when assessing their relative financial positions).

      [¶43] Here, after making findings and recommendations as to the issues

pending before her, the referee acknowledged her obligation to consider the

parties’ capacity to absorb the cost of litigation, assessed the totality of the

evidence, and concluded that Toland should be awarded $50,000 in attorney

fees. The record includes the parties’ financial statements and child support

affidavits as well as the parties’ tax returns and the premarital agreement. It

also includes an attorney fee affidavit from Toland’s attorney, referencing

counsel’s willingness to submit copies of billing statements for in camera

review and providing counsel’s hourly rate and experience in the practice of
                                                                                                     25

law. See Pearson, 2015 ME 136, ¶ 47 & n.7, 125 A.3d 1149; Miele v. Miele, 2003

ME 113, ¶ 17, 832 A.2d 760.

        [¶44] Finally, neither party argues that the amount of attorney fees

awarded was unreasonable, and the referee’s findings as to the parties’ income

for the purpose of determining the “child-related issues,” which were “many

and complicated in this case,” provide sufficient bases for the award of attorney

fees.14 See Pearson, 2015 ME 136, ¶ 46, 125 A.3d 1149 (determining that

findings presented in the context of other issues “were sufficient to apprise the

parties of the reasons why the amount of attorney fees awarded . . . was

reasonable under the circumstances” when those findings also extended to the

issue of attorney fees). Considering the disparity in the parties’ income as

found by the referee, the totality of the circumstances, and the supporting

record evidence, we discern no abuse of discretion in the referee’s award of

attorney fees to be paid by Riemann.

        The entry is:

                        Judgment affirmed.



   14 Neither party argued to the referee, to the court, or to us that other issues beyond parental

rights were litigated in this case, and the parties’ premarital agreement was dispositive as to most, if
not all, other issues. Further, Toland’s attorney represented to the referee, and to us at oral argument,
that the entire amount of his fees billed in this case were for his services in connection with the
contested custody issue.
26




Keith P. Richard, Esq. (orally), Libby O’Brien Kingsley & Champion, LLC,
Kennebunk, for appellant Helge Riemann

Kenneth P. Altshuler, Esq. (orally), Childs Rundlett & Altshuler, Portland, for
appellee Kristina A. Toland


West Bath District Court docket number FM-2018-324
For Clerk Reference Only